Upon consideration of the petition filed by Plaintiff on the 18th of January 2018 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of April 2018."
The following order has been entered on the motion filed on the 18th of January 2018 by Plaintiff for Expedited Consideration of Petition for Writ of Certiorari:
"Motion Denied by order of the Court in conference, this the 5th of April 2018."